— Appeal by the defendant from two judgments of the Supreme Court, Kings County (Curci, J.), both rendered May 31, 1984, convicting him of criminal sale of a controlled substance in the fifth degree (two counts; one count as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The record discloses that the defendant was fully advised of the rights he would be waiving by pleading guilty and that he sufficiently admitted the underlying facts of the crimes for which he now stands convicted. Contrary to the defendant’s assertions, his belated and unsubstantiated claim of innocence does not render the plea proceedings defective and the judgments of conviction are, accordingly, affirmed (see, People v Morris, 118 AD2d 595; People v Stubbs, 110 AD2d 725). Mangano, J. P., Brown, Rubin and Fiber, JJ., concur.